 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 1 of 6 PageID# 3330



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :      Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN, et al.                       :


DEFENDANT BIJAN RAFIEKIAN’S OPPOSITION TO GOVERNMENT’S MOTION IN
 LIMINE TO EXCLUDE DEFENDANT’S INADMISSIBLE HEARSAY STATEMENTS

          Defendant Bijan Rafiekian, through counsel, respectfully submits his opposition to the

government’s motion in limine to preclude alleged hearsay [ECF No. 291].

     I.      The Government’s Motion is Premature

          The government’s motion is premature. The government fails to identity any specific

statements it seeks to exclude, and there are any number of potential bases for admitting the

Defendant’s out-of-court statements depending on the nature of the statement, the foundation that

can be laid at trial and available exceptions to and exclusions from the hearsay rule (Federal Rules

of Evidence 801(d) and 803). Accordingly, any decisions regarding the admissibility of the

Defendant’s exculpatory out-of-court statements should be deferred until trial to afford the Court

the opportunity to determine whether an adequate foundation for admissibility has been laid and

whether the statement may be admitted under the Federal Rules of Evidence. See United States v.

Edelen, No. 12-4239, 2014 U.S. App. LEXIS 4715 at *20 (4th Cir. Mar. 13, 2014) (“In order to

determine whether an out-of-court statement qualifies as inadmissible hearsay under Rule 801, the

district court must identify the actual purpose for which a party is introducing the statement at

issue.”). Because it does not point to any specific statements it wishes to exclude, the government
 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 2 of 6 PageID# 3331




is essentially asking the Court to issue an advisory opinion stating how and when the Court may

enforce the Federal Rules of Evidence—an unnecessary waste of the Court’s time.

    II.       Many of Mr. Rafiekian’s Out-of-Court Statements Are Likely Admissible

          There are twenty-three enumerated exceptions to the rule against hearsay, as well as several

identified exclusions (i.e., out-of-court statements that are not considered hearsay at all). See FED.

R. EVID. 801(d), 803. Depending on the facts, any number of these exceptions or exclusions may

apply to render these statements admissible. As just two examples: (A) the Defendant’s out-of-

court exculpatory statements may be admissible under the rule of completeness, and (B) those

statements may be admissible to show the Defendant’s state of mind.

              A. Mr. Rafiekian’s Statements May Be Admissible Under the Rule of
                 Completeness

          As the government acknowledges, under Federal Rule of Evidence 106, a party may

introduce any other part of a writing or recorded statement which ought in fairness to be considered

at the same time.1 See Fed. R. Evid. 106. Under this “rule of completeness,” inadmissible evidence

may be used to complete the record. See United States v. Gravely, 840 F.2d 1156, 1163 (4th Cir.

1988) (“The cross-designated portions, while perhaps not admissible standing alone, are

admissible as a remainder of a recorded statement. Fed. R. Evid. 106 allows an adverse party to

introduce any other part of a writing or recorded statement which ought in fairness be considered



          1
          Courts have noted that a blanket rule prohibiting oral statements from falling under Rule 106 “invites
abuse.” See United States v. Bailey, 322 F. Supp. 3d 661, 670 (D. Md. 2017).
        While the “practical reasons” why oral conversations are excluded from Rule 106 undoubtedly
        include the need to avoid “he said, she said” disputes about the content of an unrecorded or
        unwritten statement, those concerns do not justify creating an environment in which the
        prosecution may be able to introduce the defendant's out-of-context inculpatory oral statements,
        but where the defendant is powerless to do anything at that time because Rule 106 does not reach
        oral statements.
Id.

                                                         2
 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 3 of 6 PageID# 3332




contemporaneously.”); United States v. Sutton, 801 F.2d 1346, 1369 (D.C. Cir. 1986) (“Since this

was a criminal case [the defendant] had a constitutional right not to testify, and it was thus

necessary for [the defendant] to rebut the government’s inference with the excluded portions of

these recordings.”).

        Even if Rule 106 does not apply to oral statements, Rule 106 only partially codified the

common law rule of completeness, “and for situations beyond the reach of Rule 106, the common

law still applies.” United States v. Bailey, 322 F. Supp. 3d 661, 670 (D. Md. 2017); see also Beech

Aircraft v. Rainey, 488 U.S. 153, 172 (1988) (“The Federal Rules of Evidence have partially

codified the doctrine of completeness in Rule 106.”); 1 KENNETH S. BROUN, MCCORMICK                           ON

EVIDENCE § 56, at 392 n.5 (7th ed. 2013) (“In Beech Aircraft Corp. v. Rainey, the Court indicated

that Rule 106 ‘partially codified’ the completeness doctrine. The implication is that the uncodified

aspect of the doctrine is still in effect in federal court.”).2 The common law, unlike Rule 106, does

apply to oral statements. Bailey, 322 F. Supp. 3d at 664 (explaining that the common law rule

applies to “conversations”). Courts have also held that notwithstanding Rule 106, trial courts have

substantial discretion under Rule 611(a)3 to apply the rule of completeness to oral statements where

doing so would “rectify abuses of the adversary system caused by incomplete or misleading

renditions of oral statements.” Id. at 671–72 (citing cases).

        Permitting the government to quote only the inculpatory aspects of Mr. Rafiekian’s out-of-

court statements, while excluding all exculpatory aspects of those statements, would present a



        2
           The Fourth Circuit has not decided whether Federal Rule of Evidence 106 overrides preexisting common
law. See United States v. Diggs, 731 Fed. Appx. 225, 227 (4th Cir. 2018) (“Assuming without deciding that Federal
Rule of Evidence 106 did not override the common law Rule of Completeness . . . .”).
         3
           Rule 611(a)(1) states, “The court should exercise reasonable control over the mode and order of
examining witnesses and presenting evidence so as to (1) make those procedures effective for determining the
truth.” The Fourth Circuit does not appear to have addressed the interplay between Rule 106 and Rule 611.

                                                        3
 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 4 of 6 PageID# 3333




misleading picture for the jury. The government should not be permitted “to lift selected portions

[of Mr. Rafiekian’s statements] out of context.” Gravely, 840 F.2d at 1163. If the Defendant is

prohibited from providing a complete record or required to wait until his case in chief to put the

government witness’s statements in its proper context, it may be too late to counteract the effect

of the testimony on the jury.

            B. Many of Mr. Rafiekian’s Out-of-Court Statements Are Not Hearsay

       Hearsay is an out of court statement by a declarant used to prove the truth of the matter

asserted. See Fed. R. Evid. 801(c). Thus, out-of-court statements are not hearsay if they are

admitted to prove something other than the truth of the matter asserted, such as a person’s intent

or state of mind. See Fed. R. Evid. 803(3) (providing that the hearsay rule does not exclude a

“statement of the declarant’s then existing state of mind”); United States v. Leake, 642 F.2d 715,

720 (4th Cir. 1981) (finding district court erred by excluding out-of-court statement that was

circumstantial evidence of defendant’s state of mind); United States v. Bellinger, 652 F. App’x

143, 148 (4th Cir. 2016) (holding witness testimony, in a murder case, that victim threatened to

stab another inmate within earshot of defendant was relevant to defendant’s state of mind and not

hearsay).

       The defense anticipates that many of the out-of-court statements that the government seeks

to exclude will be offered as evidence of Defendant’s state of mind, and not to prove the truth of

the matter asserted. For example, a hypothetical out-of-court statement by Mr. Rafiekian that “FIG

was engaged by Inovo” would not be introduced to prove the truth of that fact (i.e., that FIG was

in fact engaged by Inovo). Rather, the statement shows that Mr. Rafiekian believed that fact to be

true and thus did not intend to act as an agent of the government of Turkey—it is circumstantial

evidence of Defendant’s state of mind. See Leake, 642 F.2d at 720 (“Although the testimony

                                                4
 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 5 of 6 PageID# 3334




recounted the out-of-court statement of another, it was not hearsay because the statement was not

offered to prove the truth of the matter asserted. [The declarant’s] statement to [the defendant]

concerning the returned funds was not offered to prove that the money was, in fact, used to finance

a country music concert; its purpose rather was to show that [the defendant] believed that the funds

were being used in a legitimate fashion.”).

                                         CONCLUSION

       For the foregoing reasons, Mr. Rafiekian respectfully requests that the Court deny the

government’s Motion in Limine to Exclude Defendant’s Inadmissible Hearsay Statements.


Dated: July 11, 2019                                 Respectfully submitted,

                                                     /s/
                                                     Mark J. MacDougall (Pro Hac Vice)
                                                     Stacey H. Mitchell (Pro Hac Vice)
                                                     John C. Murphy (Pro Hac Vice)
                                                     Adam A. Bereston (Pro Hac Vice)
                                                     Samantha J. Block (Pro Hac Vice)
                                                     Counsel for Bijan Rafiekian
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     2001 K Street NW
                                                     Washington, DC 20006
                                                     Telephone: (202) 887-4000
                                                     Fax: (202) 887-4288
                                                     E-mail: mmacdougall@akingump.com
                                                              shmitchell@akingump.com


                                                     /s/
                                                     Robert P. Trout (VA Bar # 13642)
                                                     Counsel for Bijan Rafiekian
                                                     Trout Cacheris & Solomon PLLC
                                                     1627 Eye Street, NW
                                                     Suite 1130
                                                     Washington, DC 20006
                                                     Telephone: (202) 464-3311
                                                     Fax: (202) 463-3319
                                                     E-mail: rtrout@troutcahceris.com

                                                 5
 Case 1:18-cr-00457-AJT Document 306 Filed 07/11/19 Page 6 of 6 PageID# 3335




                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 11th day of July 2019, true and genuine copies of Defendant

Bijan Rafiekian’s Opposition to Government’s Motion in Limine to Exclude Defendant’s

Inadmissible Hearsay Statements was sent via electronic mail by the Court’s CM/ECF system to

the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-VA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                           /s/
                                                           Robert P. Trout (VA Bar # 13642)




                                                6
